                                                                         ;'        i    1 CU'a.' 1

                       IN THE UNITED STATES DISTRICT COURT                i 9f              iQ: 15
                          SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION
                                                                        LEiVi\
                                                                              Lj. l..

UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                        Criminal Action No: 4:18CR260


CODY PENFIELD,

       Defendant.




                                         ORDER


       This matter is before the Court on the Motion for Leave of Absence by Jeffery L. Arnold,

counsel for Defendant Cody Penfield, for the dates of August 29, 2019 through September 8,

2019 and September 13, 2019 through September 16, 2019. (Doc. 1151.) After careful

consideration said Motion is GRANTED.



       SO ORDERED,this 23f'\i day of August,2019.


                                                     IRISTOPHER L. RAY
                                                   MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF GEORGIA
